DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the After Final filed on 03/15/2021.
Claims 1-25 are pending.
Claims 1 and 11 are independent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Uechi Yasui (JP 2013-013169).

Re claim 1, Yasui teaches (Figures 1-5) a power module configured to supply power to a load (three-phase motor), comprising: a current generator (para 23) configured to generate a current (para 23); 
a current rail (bust bars 10, para 23) configured to receive the current and output the current from the power module (para 23),
(bust bars 10) includes a first opening (11) formed therethrough (Figure 1, para 35), and the current, while flowing along the current rail in an output direction, produces a magnetic field (para 35); and
a magnetic sensor (30; para 29, disposed in the gap of the bus bar) disposed in the first opening of the current rail (Figure 1, para 29), wherein the magnetic sensor is configured to generate a differential sensor signal based on the magnetic field impinging thereon (para 29),
wherein the current generator is configured to regulate the current based on the differential sensor signal (para 35).

Re claim 2, Yasui teaches the power module of claim 1, wherein the magnetic sensor is a Hall-effect magnetic sensor (para 3).

Re claim 3, Yasui i teaches the power module of claim 1, wherein the magnetic sensor is an open loop, core-less magnetic sensor (para 3).

Re claim 4, Yasui teaches the power module of claim 1, wherein the opening is formed through the current rail and is substantially centered in a current path of the current rail (see Fig. 1).

Re claim 5, Yasui teaches the power module of claim 1, wherein:
the magnetic sensor includes a first sensor element (100) configured to generate a first sensor signal (para 23) and a second sensor element (30) configured to generate a second sensor signal, wherein the second sensor element is differentially arranged with respect to the first sensor element (para 35), and
the magnetic sensor is configured to generate the differential sensor signal based on the first sensor signal and the second sensor signal (para 35).

Re claim 6, Yasui teaches the power module of claim 5, wherein the first sensor element and the second sensor element are differentially arranged (fig. 1) with respect to a centered position of the current rail and are symmetrically offset from the centered position of the current rail (see fig. 1).

Re claim 7, Yasui teaches the power module of claim 5, wherein the first sensor element and the second sensor element are differentially arranged with respect to a centered position of the current rail (fig. 1, para 35) and are nonsymmetrically offset from the centered position of the current rail (fig. 1).

Re claim 11, Yasui teaches (Figures 1-5) a power module configured to supply power to a load (three-phase motor), comprising: a current generator (para 23) configured to generate a plurality of phase currents (para 23); 
a plurality of current rails (bust bars 10, para 23) each configured to receive a respective phase current of the plurality of phase currents and output the respective phase current from the power module (para 23),
wherein each of the plurality of current rails (bust bars 10) includes a first opening (11) formed therethrough (Figure 1, para 35), and the plurality of phase currents, while flowing along a respective current rail of the plurality of current rails in an output direction, produces a respective magnetic field (para 35); and
a plurality of magnetic sensors (30; para 29, disposed in the gap of the bus bar), wherein each one of the plurality of magnetic sensors is disposed in the first opening of a different one of the plurality of current rails (Figure 1, para 29), and each magnetic sensor is configured to generate a differential sensor signal based on the respective magnetic field impinging thereon such that a plurality of differential sensor signals are generated (para 29), 
(para 35).

Re claim 12, Yasui teaches the power module of claim 11, wherein the current generator is a three-phase current generator configured to drive a motor as the load (para 23).

Re claim 13, Yasui teaches the power module of claim 11, wherein the plurality of magnetic sensors are open loop, core-less magnetic sensors, each separately integrated in the respective current rail of the plurality of current rails (para 3).

Re claim 14, Yasui teaches the power module of claim 11, wherein each opening is formed through the respective current rail and is substantially centered in a current path of the respective current rail (Figure 1, para 35).

Re claim 15, Yasui teaches the power module of claim 11, wherein:
each magnetic sensor of the of the plurality magnetic sensors includes a first sensor element (100) configured to generate a first sensor signal (para 23) and a second sensor element (30) configured to generate a second sensor signal, wherein the second sensor element is differentially arranged with respect to the first sensor element (para 35), and
each magnetic sensor of the of the plurality magnetic sensors is configured to generate the differential sensor signal based on the first sensor signal and the second sensor signal (para 35).

Re claim 16, Yasui teaches the power module of claim 15, wherein the first sensor element and the second sensor element are differentially arranged (fig. 1) with respect to a centered position of the current rail and are symmetrically offset from the centered position of the current rail (see fig. 1)

Re claim 17, Yasui teaches the power module of claim 15, wherein the first sensor element and the second sensor element are differentially arranged with respect to a centered position of the current rail (fig. 1, para 35) and are nonsymmetrically offset from the centered position of the current rail (fig. 1).

Re claim 21, Yasui teaches the power module of claim 1, wherein the magnetic sensor is inserted into the first opening of the current rail (fig. 1).


Allowable Subject Matter
Claims 8-10, 18-20 and 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                     
/KAWING CHAN/Primary Examiner, Art Unit 2846